David




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 28, 2015

                                   No. 04-15-00473-CV

        TEXAS DEPARTMENT OF INSURANCE—DIVISION OF WORKERS’
        COMPENSATION and Commissioner Ryan Brannan, in his official capacity,
                               Appellants

                                            v.

                                  David BRUMFIELD,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-07374
                          Honorable Larry Noll, Judge Presiding

                                     ORDER
       Appellants’ first motion for extension of time to file their brief is GRANTED.
Appellants’ brief is due on September 30, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court